Citation Nr: 0520945	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-16 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral arm 
disability, claimed as due to an anthrax inoculation. 

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a disability of the 
lower extremities due to a "pinched nerve."

5.  Entitlement to service connection for post-traumatic 
stress disorder.

6.  Entitlement to an initial evaluation in excess of 10 
percent for conjunctivitis.

7.  Entitlement to an initial evaluation in excess of 10 
percent for tendonitis of the right knee.

8.  Entitlement to a compensable initial evaluation for a 
neck scar, residual of a lipoma removal.

9.  Entitlement to a compensable initial evaluation for a 
scar, residuals of a right inguinal hernia repair.

10.  Entitlement to a compensable initial evaluation for 
bilateral pes planus.

11.  Entitlement to a compensable initial evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to March 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue of entitlement to service connection for a 
disability of the lower extremities due to a "pinched 
nerve" is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The objective medical evidence does not show a current 
diagnosis of a chronic bilateral arm disability.

2.  The objective medical evidence does not show a current 
diagnosis of a chronic left knee disability.

3.  The objective medical evidence does not show a current 
diagnosis of essential hypertension.

4.  The medical evidence does not show a current diagnosis of 
post-traumatic stress disorder (PTSD).

5.  Conjunctivitis is non-trachomatous in nature and is 
manifested by persistent irritation of the conjunctivae, with 
redness and watering of the eyes.

7.  Tendonitis of the right knee is manifested by subjective 
complaints of joint pain on use, with flexion to 130 degrees 
and extension to zero degrees on range of motion testing.

8.  A neck scar, residual of a lipoma removal, is manifested 
by a 1.0-inch, well-healed, keloided, asymptomatic scar 
located at the back of his neck above his hairline; the scar 
is not disfiguring.

9.  Residuals of a right inguinal hernia repair are 
manifested by a 2.0-inch, well-healed, asymptomatic scar 
located on his right inguinal region; the scar is not 
disfiguring.

10.  Bilateral pes planus is manifested by mild symptoms that 
include subjective complaints of bilateral foot pain that is 
relieved with orthotic shoe inserts.

11.  Hemorrhoids are manifested by mild to moderate symptoms, 
with no external hemorrhoids and one internal hemorrhoid 
measuring 1 to 2 centimeters, which is not actively bleeding 
or manifested by anemia, fissures, or ulcerations.


CONCLUSIONS OF LAW

1.  A chronic bilateral arm disability was not incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A chronic left knee disability was not incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  Hypertension was not incurred, nor is it presumed to have 
been incurred in active military service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2004).

5.  The criteria for an initial evaluation in excess of 10 
percent for conjunctivitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Code 6018 (2004).

6.  The criteria for an initial evaluation in excess of 10 
percent for tendonitis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5099-5024 (2004).

7.  The criteria for an initial compensable evaluation for a 
neck scar, residual of a lipoma removal, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2002) (2004).


8.  The criteria for an initial compensable evaluation for 
residuals of a right inguinal hernia repair have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7338-7805 (2002) (2004).

9.  The criteria for an initial compensable evaluation for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2004).

10.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in July 2001, 
March 2004, and July 2004 in which it provided the veteran 
with an explanation of how VA would assist him in obtaining 
necessary information and evidence.  The veteran has been 
made aware of the information and evidence necessary to 
substantiate his claims and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate those claims 
addressed in the decision portion of this analysis during the 
course of the November 2003 remand which occurred during this 
appeal.  His service medical records and all post-service 
medical records identified by the veteran as relevant to his 
claims have been obtained and associated with the evidence.  
He was provided with the opportunity to present oral 
testimony in support of his claim before the Board at a 
hearing conducted in April 2003.  He has also been provided 
with VA examinations in August 2001, October 2001, and July 
2004, which addressed the severity of his service-connected 
disabilities and provided medical nexus opinions regarding 
the other issues on appeal.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the veteran and his representative 
have challenged the validity of the VA examinations conducted 
pursuant to the claims on appeal and contended that they are 
all inadequate for purposes of adjudicating these issues.  
Notwithstanding their arguments, the Board has reviewed the 
examination reports and find that there are no gross 
deficiencies in their findings and commentaries as each 
pertains to the issues in contention that are addressed in 
the decision portion of the analysis below, such that a 
remand is necessary for another examination or addendum to 
remedy the defect.  Therefore, as a result of the development 
that has been undertaken, there is no reasonable possibility 
that further assistance will aid in substantiating the 
claims.  For these reasons, further development of the issues 
addressed in the decision below is not necessary.  
38 U.S.C.A. §§ 5103, 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  Moreover, in the case of hypertension, 
service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2004).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Disability evaluations are determined by the application of a 
VA's SCHEDULE FOR RATING DISABILITIES (Schedule), which is based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2004).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Evaluations are based upon lack of usefulness of the part or 
system affected, especially in self-support.  38 C.F.R. § 
4.10 (2004).

This case is based on an appeal of a rating decision that 
granted the veteran service connection for conjunctivitis, 
tendonitis of the right knee, a neck scar, bilateral pes 
planus, hemorrhoids, and a right inguinal hernia repair scar, 
effective from April 1, 2001.  Consideration must therefore 
be given regarding whether the case warrants the assignment 
of separate ratings for these disabilities for separate 
periods of time, from April 1, 2001, to the present, based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement To Service Connection For A Bilateral Arm 
Disability, 
Claimed As Due To An Anthrax Inoculation.

The veteran's service medical records show normal findings 
with regard to his upper extremities on pre-enlistment 
examination in March 1981, and on periodic medical 
examinations conducted in August 1992 and March 1998.  A 
treatment report dated in September 1999 shows that the 
veteran reported having severe pain in both arms ever since 
receiving an anthrax inoculation in June 1999.  The 
assessment was that he had an adverse drug reaction to 
anthrax vaccine and he received conventional treatment for 
his symptoms.  However, the veteran's upper extremities were 
clinically normal on periodic medical examination in December 
1999.  An August 2000 report shows that the veteran 
complained of bilateral arm pain that he particularly noticed 
during his sleeping hours at night and indicated that the 
onset of this pain occurred after he received an anthrax 
inoculation.  

Post-service medical records also show no diagnosis of a 
chronic disability affecting both arms.  At a hearing before 
the Board in April 2003, the veteran testified that he 
experienced an occasional tightness in his arms, although not 
as severe as in service, and indicated that he had no 
residual impairment of either upper extremity.  He stated 
that he desired to have his prior arm symptoms 
service-connected in the event of any possible future medical 
repercussions resulting from his receipt of anthrax vaccine 
during active duty.

The objective medical evidence does not support the veteran's 
claim for service connection for a bilateral arm disability, 
to include as due to anthrax inoculation.  There is no 
medical evidence of a current chronic disability affecting 
either arm.  The bilateral arm pain in service, which was 
attributed to an adverse reaction to anthrax vaccine, is 
shown to have been an acute and transitory condition that has 
resolved without any chronic residual pathology.  "Congress 
specifically limits entitlement for service- connected 
disease or injury to cases where such incidents have resulted 
in a disability. . . .  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997).  That a condition or injury occurred in 
service alone is not enough; there must be disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Therefore, the VA compensation for 
bilateral arm disability, to include as due to an anthrax 
inoculation, must be denied.  

Because the evidence is not approximately balanced with 
regard to the merits of this case, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Entitlement To Service Connection For A Left Knee Disability.

The veteran's left knee was clinically normal on pre-
enlistment examination in February 1981.  Treatment reports 
dated in August 1985 show that the veteran complained of pain 
in an area behind both knees.  No diagnosis was presented.  
The veteran's left knee was clinically normal on periodic 
medical examinations conducted in August 1992, March 1998, 
and December 1999.  Treatment reports dated in May 2000 show 
that the veteran complained of bilateral knee pain.  X-rays 
of his knees were negative.  The veteran was assessed with 
retropatellar pain syndrome of both knees.  In August 2000, 
he complained of bilateral knee pain.

Post-service records show that on VA examination in August 
2001, his left knee was normal on orthopedic and radiological 
examination.  The bone, joint, and soft tissues of his left 
knee were clinically normal.  The left knee displayed normal 
reflexes and full range of motion, from zero degrees 
extension to 140 degrees of flexion.

In a July 2002 written statement, the veteran's spouse 
reported that the veteran had complained to her of 
experienced bilateral knee pain.

The veteran testified at an April 2003 hearing before the 
Board that he experienced continuous left knee pain and that 
although service connection for a right knee disorder was in 
effect, he asserted that his left knee was problematic during 
service as well and that he should also be entitled to 
receive VA compensation for it.

The report of a July 2004 VA examination shows that following 
examination of the veteran's left knee, which included x-rays 
revealing no bone or joint abnormalities, the examining 
physician was unable to render a diagnosis of any orthopedic 
disability for lack of any objective pathology.

The Board has evaluated the aforementioned evidence and 
concludes that service connection for a left knee disability 
is not warranted.  Although the veteran's service medical 
records show that he complained of pain affecting his left 
knee, post-service medical examination in August 2001 and 
April 2003 show no diagnosis of any bone, joint, or soft 
tissue disability.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  Therefore, the claim of entitlement to 
VA compensation for a left knee disability is denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement To Service Connection For Hypertension.

The veteran's service medical records show normal, non-
hypertensive blood pressure readings, with systolic readings 
lower than 140 and diastolic readings lower than 90, 
throughout his entire period of active duty.  The only 
exceptional blood pressure measurement was a single reading 
obtained in October 1992, which shows a reading of 142/100.  
In March 2001, shortly before the veteran was separated from 
service, he was assessed with "borderline hypertension" and 
"history of elevated blood pressure," although his blood 
pressure readings at the time were 139/87 and 135/82.

Post-service medical records show no diagnosis of 
hypertension.  Blood pressure readings obtained on VA 
examination in August 2001 were 110/80, 130/90, and 120/80, 
with no diagnosis of hypertension.  Post-service army 
hospital blood pressure measurements show a reading of 124/70 
in April 2001, 120/80 in March 2002, 122/78 in September 
2002, and 136/84 in July 2003.  

The veteran testified before the Board in April 2003 that no 
physician who examined him after his separation from service 
had diagnosed essential hypertension.

The Board has evaluated the clinical evidence and finds that 
it is not in support of the veteran's claim for service 
connection for hypertension.  Notwithstanding the occasional 
elevated blood pressure reading and the assessment of 
"borderline hypertension" in service, there is no objective 
evidence of sustained elevated blood pressure readings or an 
actual clinical diagnosis of essential hypertension shown 
during service.  Furthermore, there is no post-service 
medical evidence of onset of essential hypertension that is 
minimally compensable under the VA rating schedule (i.e., 
manifested by sustained elevated blood pressure readings 
showing a systolic of at least 160, or a diastolic of at 
least 100) within the one-year presumptive period following 
the veteran's separation from service in March 2001.  See 
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309, 4.104, Diagnostic Code 7101 (2004).  In view 
of the foregoing discussion, the veteran's claim for service 
connection for hypertension must be denied.

The doctrine of reasonable doubt has been considered; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement To Service Connection For PTSD.

The veteran's service medical records show normal psychiatric 
findings on clinical examinations conducted throughout his 
entire period of active duty.  The records show no objective 
diagnosis of a chronic psychiatric disability during this 
time, or that he ever received psychiatric counseling while in 
service.

The veteran's service records show that his military 
occupational specialty was as a motor transport and unit 
supply specialist during his period of active duty.  He served 
in Southwest Asia in support of Operation Desert Shield/Desert 
Storm from October 1990 to April 1991.  According to the 
veteran's written statements and oral testimony before the 
Board, his stressors were related to two fatal motor vehicle 
accidents that occurred in Florida in 1984, in which a 
civilian died after being involved in a collision with a 
military vehicle, and in Saudi Arabia in the spring of 1991 
during the cease-fire, in which a woman soldier in the 
veteran's unit was crushed to death when her vehicle rolled 
over after being run off the road by civilian traffic.  The 
veteran also related that an enemy Scud missile hit near his 
unit's location during hostilities.

The report of an August 2001 VA psychiatric examination shows 
that the examiner noted the aforementioned stressor accounts 
presented by the veteran.  However, following clinical 
interview and testing, the psychiatrist concluded that the 
veteran did not meet the objective criteria for a PTSD 
diagnosis or any other psychiatric diagnosis.

At an April 2003 hearing before the Board, the veteran 
reported his stressors and testified that at the time of the 
hearing he did not receive any psychiatric counseling, 
treatment, or medication.

The veteran claims service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2004); a link, established by medical evidence, 
between current symptomatology and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the veteran did not 
engage in combat with the enemy, his own testimony by itself 
is not sufficient to establish the incurrence of a stressor; 
rather, there must be service records or other credible 
supporting evidence to corroborate his testimony.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).

The Board has considered the medical evidence and the 
veteran's stressor accounts that are of record and finds that 
service connection for PTSD is not warranted as the objective 
clinical evidence does not establish a current diagnosis of 
PTSD pursuant to 38 C.F.R. § 4.125(a).  As he has not met this 
essential first element, his claim of entitlement to service 
connection for PTSD must be denied.

Because the evidence is not approximately balanced with 
regard to the merits of this case, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Entitlement To An Initial Evaluation In Excess Of 10 Percent 
For Conjunctivitis.

The veteran's service medical records show onset of a 
persistent, chronic conjunctivitis condition manifested by 
inflammation of the conjunctivae of his eyes.  These symptoms 
were noted on VA examination conducted in August 2001 and on 
post-service medical treatment reports dated from 2001 to 
2003.  The conjunctivitis was not characterized as being 
trachomatous in nature on examination in July 2004.  At an 
April 2003 hearing before the Board, the veteran testified 
that his eyes were frequently irritated, watery, and red.

The applicable criteria for evaluating chronic conjunctivitis 
that is non-trachomatous is contained in 38 C.F.R. § 4.84a, 
Diagnostic Code 6018, which provides for a noncompensable 
evaluation for healed conjunctivitis with no residuals.  
Otherwise, a 10 percent evaluation is warranted for active 
conjunctivitis with objective symptoms.  This is the maximum 
evaluation provided by the Schedule.  As the veteran is 
currently receiving the maximum benefit for conjunctivitis, 
and as the evidence does not demonstrate that this 
opthalmological disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards that consideration of an 
extraschedular rating is warranted, the claim for an initial 
rating in excess of 10 percent for conjunctivitis must be 
denied.  See 38 C.F.R. § 3.321(b)(1) (2004).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement To An Initial Evaluation In Excess Of 10 Percent 
For Tendonitis Of The Right Knee.

The veteran's service medical records show onset of symptoms 
indicative of a chronic right knee disorder.  Current medical 
records show a diagnosis of tendonitis of the right knee.  VA 
examination in August 2001 shows that the veteran complained 
of right knee pain that was exacerbated by prolonged sitting 
and use, especially when running.  He treated his symptoms 
with non-prescription pain and anti-inflammatory medications.  
Physical examination revealed the presence of a slightly 
enlarged bony prominence at the medial aspect of his right 
knee that was slightly tender.  Range of motion testing shows 
that his right knee had full flexion to 140 degrees and full 
extension to zero degrees, with no limitation due to pain.  
His reflexes were normal and testing for Drawer and 
McMurray's sign was negative.  X-ray study revealed no bone, 
joint, or soft tissue abnormalities affecting the right knee.  
The primary manifestation of tendonitis was tenderness of the 
tendon insertions of the right knee on objective examination.  

An October 2001 treatment report shows that the veteran's 
right knee displayed 130 degrees of flexion and zero degrees 
of extension.  There was no joint effusion and the knee was 
stable to varus and valgus stress and negative for Lachmann's 
sign.  The assessment was bilateral knee pain, 
osteoarthritis, chondromalacia.

At an April 2003 hearing before the Board, the veteran 
testified that his right knee was almost constantly painful, 
with a subjective assessment of being 8 1/2 on a scale of 1 to 
10, with 10 being the most severe pain.  He stated that he 
was no longer able to run because of his knee.  His spouse 
submitted a written statement received by VA in July 2002, in 
which she reported that the veteran experienced constant pain 
in his knees.

At a VA examination in July 2004, the veteran reported that 
his right knee was reportedly painful when he drove or ran, 
with occasional joint swelling and symptomatic flare-ups off 
and on every 1 to 3 days.  Physical examination revealed 
flexion to 130 degrees, with normal flexion being to 140 
degrees, and extension to zero degrees, with normal extension 
being to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2004).  The general appearance of the right knee was deemed 
to be within normal limits.  The examiner stated that the 
range of motion of the right knee was not additionally 
limited by pain, fatigue, weakness, lack or endurance, or 
incoordination.  There was no ankylosis noted.  Drawer and 
McMurray's sign were negative and there was no evidence of 
any recurrent subluxation, locking pain, joint effusion, or 
crepitus.  X-rays revealed no evidence of any fracture.

The veteran's right knee tendonitis is rated under the 
criteria for tenosynovitis, contained in 38 C.F.R. § 4.71a, 
Diagnostic Code 5024, which is based on limitation of motion 
of the affected joint, as degenerative arthritis.  However, 
when the limitation of motion of the specific joint is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application.

Criteria for rating a knee disability based on limitation of 
flexion provide a 30 percent evaluation when the evidence 
demonstrates that flexion limited to 15 degrees.  Assignment 
of a 20 percent evaluation is warranted when the evidence 
demonstrates that flexion limited to 30 degrees.  Assignment 
of a 10 percent evaluation is warranted when the evidence 
demonstrates that flexion limited to 45 degrees.  Assignment 
of a noncompensable evaluation is warranted when the evidence 
demonstrates that flexion limited to 60 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2004).

Criteria for rating a knee disability based on limitation of 
extension provide a 50 percent evaluation when the evidence 
demonstrates that extension limited to 45 degrees.  
Assignment of a 40 percent evaluation is warranted when the 
evidence demonstrates that extension limited to 30 degrees.  
Assignment of a 30 percent evaluation is warranted when the 
evidence demonstrates that extension limited to 20 degrees.  
Assignment of a 20 percent evaluation is warranted when the 
evidence demonstrates that extension limited to 15 degrees.  
Assignment of a 10 percent evaluation is warranted when the 
evidence demonstrates that extension limited to 10 degrees.  
Assignment of a noncompensable evaluation is warranted when 
the evidence demonstrates that extension limited to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).

The Board has considered the facts described above and, upon 
application of the pertinent provisions of 38 C.F.R. § 4.71a 
of the Schedule, concludes that a rating in excess of the 
initial 10 percent evaluation assigned for the 
service-connected right knee disability is not warranted.  
The primary manifestation of his right knee disability is 
pain on use with slight limitation of motion on extreme range 
of flexion.  The veteran does not have ankylosis, instability 
or subluxation of the right knee, a dislocated or removal of 
the semilunar cartilage, hyperextension of the right knee, or 
impairment of the tibia and fibula, a rating in excess of 10 
percent is not warranted under the provisions of Diagnostic 
Codes 5257, 5258, 5259, 5262, or 5263.  See 38 C.F.R. 
§ 4.71a.  As the limitation of motion of the right knee does 
not meet the criteria for a compensable evaluation, a 10 
percent evaluation was assigned under Diagnostic Code 5024.  

Because the evidence with regard to this issue is not 
approximately balanced with regard to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement To Initial Compensable Evaluations 
For A Neck Scar, Residual Of A Lipoma Removal, And 
For A Scar, Residuals Of A Right Inguinal Hernia Repair.

The veteran's service medical records show that during active 
duty he had a benign subcutaneous fatty tumor, diagnosed as a 
lipoma, surgically excised from an area on the back of neck.  
Service connection is in effect for the residual scar from 
this operation.  Color photographs taken during VA 
examination in August 2001 show that there is a visible scar 
located at the back of the veteran's neck above the hairline, 
posterior to the cervical spine.  The scar measured 1.0 
inches and was keloided but nontender.  At an April 2003 
hearing before the Board, the veteran reported that the scar 
on the back of his neck was painful when he went to get his 
hair cut, during which time contact with the barber's 
haircutting tools irritated his neck scar for approximately 2 
to 3 days afterwards.

Service medical records also show that the veteran underwent 
surgery for a right inguinal hernia repair, for which service 
connection is in effect for the scar that is a residual of 
this procedure.  VA examination of August 2001 shows that the 
scar measured 2 inches long and was well-healed, 
asymptomatic, and located in his right inguinal region.  At 
the veteran's April 2003 hearing, he reported that the 
abdominal scar was painful after he performed sit-up 
exercises.

The lipoma scar is evaluated pursuant to the criteria 
contained in 38 C.F.R. § 4.118, Diagnostic Code 7819, which 
rates impairment resulting from benign skin growth.  The 
Schedule with regard to the evaluation of skin disorders was 
revised during the course of this appeal on August 30, 2002.  
Compare 38 C.F.R. § 4.118 (2002) with 38 C.F.R. § 4.118 
(2004).  According to the rating criteria prior to August 30, 
2002, new and benign skin growths were rated by analogy, to 
eczema, depending upon the location, extent, and repugnance 
or otherwise disabling character of manifestations.  38 
C.F.R. § 4.118, Diagnostic Code 7819 (2002); see also 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).  A 10 percent 
evaluation was assigned for eczema with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  With slight, if any, exfoliation, exudation, 
or itching, if on a nonexposed surface or small area, a 
noncompensable rating was assigned.  Id.  

Prior to August 30, 2002, disfiguring scars of the head, 
face, or neck were rated under 38 C.F.R. § 4.118, Diagnostic 
Code 7800, which provided for the assignment of a 
noncompensable evaluation for a scar that is slightly 
disfiguring.  Assignment of a 10 percent evaluation is 
warranted for a scar of the head, face, or neck that is 
moderately disfiguring.  Assignment of a 30 percent 
evaluation is warranted for a scar of the head, face, or neck 
that is severely disfiguring, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  Assignment of a 50 percent evaluation is warranted 
for a scar or the head, face, or neck that is manifested by 
complete or exceptionally repugnant deformity of one side of 
the face, or markedly repugnant bilateral disfigurement.  

Prior to August 30, 2002, superficial scars such as the scar 
on the back of the veteran's neck and his right inguinal scar 
from a hernia repair were also ratable under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2002).  
Diagnostic Code 7803 provided that a scar that was poorly 
nourished and subject to repeated ulceration warranted the 
assignment of a 10 percent evaluation.  Diagnostic Code 7804 
provided that a scar that was tender and painful on objective 
demonstration warranted the assignment of a 10 percent 
evaluation.  Otherwise, Diagnostic Code 7805 provided for the 
scar to be rated based on any limitation of function of the 
part affected due to adhesion.

Under the provisions of the rating criteria effective August 
30, 2002, benign skin neoplasms are evaluated as 
disfigurement of the head, face, or neck; scars; or 
impairment of function.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 - 7805, 7819 (2004).

Under the criteria that became effective August 30, 2002, 
disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  The eight characteristics of disfigurement, 
for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) 
A scar five or more inches (13 or more centimeters (cm.)) in 
length; (2) A scar at least one-quarter inch (0.6 cm.) wide 
at its widest part; (3) The surface contour of the scar is 
elevated or depressed on palpation; (4) The scar is adherent 
to underlying tissue; (5) The skin is hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) The skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) There is underlying soft tissue missing in 
an area exceeding six square inches (39 sq. cm.); (8) The 
skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2004).

A 30 percent evaluation is warranted if there are visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, such as the nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips, or if there are two or three characteristics of 
disfigurement.  A 50 percent evaluation is authorized if 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features such as the nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips, or if there are four 
or five characteristics of disfigurement.  An 80 percent 
evaluation is assigned for visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features such as the nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).


Moreover, under the criteria that became effective August 30, 
2002, a 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2004).  A note following this diagnostic code provides that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  In 
addition, a 10 percent evaluation is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2004).  Notes following 
Diagnostic Codes 7803 and 7804 provide that a superficial 
scar is one not associated with underlying soft tissue 
damage.

In addition, the revised rating criteria continue to provide 
that other scars may be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2004).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm), a 20 percent evaluation if the area or 
areas exceed 12 square inches (465 sq. cm) a 30 percent 
evaluation if the area or areas exceed 72 square inches (465 
sq. cm) or a 40 percent evaluation if the area or areas 
exceed 144 square inches (929 sq. cm.). 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004).

A note following Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated.  Another note following Diagnostic 
Code 7801 provides that a deep scar is one associated with 
underlying soft tissue damage.

Moreover, scars that are superficial, are not productive of 
limitation of motion, and are not on the head, face, or neck 
warrant a 10 percent evaluation if they involve an area or 
areas of 144 square inches (929 sq. cm) or more.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2004).  Notes following 
Diagnostic Code 7802 provide that a superficial scar is one 
not associated with underlying soft tissue damage and that 


scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or the trunk, will be separately rated.

Furthermore, under Diagnostic Code 7819, benign skin 
neoplasms are to be rated as disfigurement of the head, face, 
or neck, scars, or impairment of function.  38 C.F.R. 
§ 4.118, Diagnostic Code 7819; see also 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.

Applying the Schedule for the period prior to August 30, 
2002, there is no basis to grant a compensable evaluation for 
the scar on the back of the veteran's neck secondary to a 
lipoma excision.  The scar is located on an area of the 
veteran's neck is small and not disfiguring.  Limitation of 
function has not been shown.  Although the veteran complains 
that this scar is occasionally irritated by haircuts, pain 
has not been objectively shown on examination.  Similarly, 
the 2-inch scar on the veteran's right inguinal area is 
asymptomatic on objective examination and not located on an 
exposed area and is painful only after performing sit-up 
exercises for a while before resolving.  Therefore, it does 
not rise to the level of impairment that would warrant the 
assignment of a compensable evaluation.

Applying the rating criteria to both scars that went into 
effect on August 30, 2002, the Board finds that assignment of 
a compensable evaluation is also not warranted.  As 
previously stated, both the neck scar and the hernia repair 
scar measure 1.0 inches and 2.0 inches in length, 
respectively, and do not cover the requisite amount of 
surface area to warrant a compensable evaluation on this 
basis.  The neck scar is keloided, but it is small and 
located in a non-prominent location at the back of the 
veteran's neck and its physical characteristics do not 
otherwise meet any of the eight points of disfigurement 
contemplated by the rating schedule.  Therefore, in view of 
the foregoing discussion, the claims for an initial 
compensable evaluation for a scar at the back of the neck, 
residual of lipoma excision, and a residual scar of a right 
inguinal hernia repair must be denied.

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for 


application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement To An Initial Compensable Evaluation For 
Bilateral Pes Planus.

On VA examination in August 2001, bilateral pes planus was 
shown.  Subjective complaints included foot pain exacerbated 
by wearing hard-soled shoes.  The veteran testified in April 
2003 that his feet hurt constantly on use and that although 
he used arch supports, he did not obtain much relief from his 
foot pain.  

Examination in July 2004 shows that he complained of pain, 
weakness, stiffness, and swelling of both feet when walking 
and while at rest.  No history of surgical correction of his 
pes planus was reported.  Objective examination revealed 
bilateral pes planus, with no painful motion, edema, 
disturbed circulation, weakness, muscular atrophy, 
tenderness, or valgus deformity affecting either foot.  
Palpation of the plantar surfaces and metatarsal heads 
revealed no tenderness on either foot.  Examination of the 
Achilles tendon of each foot revealed good alignment.  No 
claw foot or hammertoe deformity was observed.  Morton's 
metatarsalgia, hallux valgus, and hallux rigidus were absent.  
Dorsiflexion of all toes of each foot produced no pain.  No 
limitations were revealed on dorsiflexion of both ankles.  
The veteran used arch support inserts in both shoes.  X-rays 
of each foot revealed normal findings.

The criteria in the Schedule provide for the assignment of a 
noncompensable rating for mild pes planus with symptoms 
relieved by a built-up shoe or arch supports.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  Assignment of a 10 percent 
rating is warranted for moderate pes planus, with weight-
bearing line over and medial to the great toe, inward bowing 
of the tendo Achilles, pain on manipulation and use of the 
feet, bilateral or unilateral.  Assignment of a 30 percent 
rating is warranted for severe bilateral pes planus 
manifested by objective evidence of marked deformity such as 
pronation, abduction, etc., pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  Assignment of a 50 percent 
rating is warranted for pronounced bilateral pes planus 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation which are not 
improved by orthopedic shoes or appliances.  Id.   

Applying the objective findings obtained on examination in 
2001 and 2004 to the Schedule, an initial compensable 
evaluation for bilateral pes planus is not warranted.  Apart 
from subjective complaints of bilateral foot pain and his use 
of orthortic shoe inserts to support his arches, the 
requisite findings of weight-bearing line over and medial to 
the great toe, inward bowing of the tendo Achilles, and pain 
on manipulation of the feet to warrant the assignment of a 10 
percent evaluation for moderate bilateral pes planus has not 
been shown.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement To An Initial Compensable Evaluation For 
Hemorrhoids.

The veteran's service medical records show treatment on 
several occasions for recurring hemorrhoids during active 
duty.  By rating decision of May 2002, service connection was 
granted and an initial noncompensable evaluation for 
hemorrhoids was assigned, effective April 1, 2001.  This 
rating contemplates external or internal hemorrhoids 
manifested by only mild or moderate symptoms.  38 C.F.R. 
§ 4.118, Diagnostic Code 7336.  Assignment of a 10 percent 
rating is warranted for external or internal hemorrhoids 
manifested by large or thrombotic hemorrhoids which are 
irreducible, with excessive redundant tissue and evidence of 
frequent recurrence or symptomatology.  A 20 percent rating 
is warranted for external or internal hemorrhoids manifested 
by persistent bleeding and with secondary anemia, or with 
fissures.  

The report of a VA medical evaluation in August 2001 shows 
that hemorrhoids were not found on rectal examination.

Post-service medical records dated September 2002 show that 
the veteran was treated on several occasions for bright red 
blood per rectum and anal pain following a bowel movement.  
Rectal examination revealed no external protruding 
hemorrhoids, but the presence of a soft 1 to 2 centimeter 
internal hemorrhoid were located at the 6 o'clock position.  
No blood was produced when the hemorrhoid was probed by a 
surgical glove.  The veteran testified at his hearing before 
the Board in April 2003 that he was treated for hemorrhoids 
in the autumn of 2002.

In view of these objective findings, the veteran's hemorrhoids 
do not meet the criteria for an initial compensable 
evaluation, as they are not manifested by hemorrhoids which 
are large or thrombotic, irreducible, and with excessive 
redundant tissue.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.


ORDER

Service connection for a bilateral arm disability is denied. 

Service connection for a left knee disability is denied.

Service connection for hypertension is denied.

Service connection for PTSD is denied.

An initial evaluation in excess of 10 percent for 
conjunctivitis is denied.

An initial evaluation in excess of 10 percent for tendonitis 
of the right knee is denied.

An initial compensable evaluation for a neck scar, residual 
of a lipoma removal, is denied.

An initial compensable evaluation for a scar, residuals of a 
right inguinal hernia repair, is denied.

An initial compensable evaluation for bilateral pes planus is 
denied.


An initial compensable evaluation for hemorrhoids is denied.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for a disability of the lower extremities due to a 
"pinched nerve," the service medical records show that he 
was treated for sciatica, manifested by complaints of low 
back pain with pain radiating to both lower extremities in 
March 1985.  Although the report of an August 2001 VA 
examination indicated that the "pinched nerve" condition 
was resolved, at a March 2003 VA Central Office hearing the 
veteran testified that he continued to experience radiating 
pain down both legs which accompanied symptoms of low back 
pain.  Service connection for traumatic degenerative joint 
disease of the lumbar spine is in effect and an x-ray study 
conducted in July 2004 revealed narrowing of the L5-S1 disc 
interspace.  As the aforementioned facts suggest a 
relationship between the service-connected low back disorder 
and the subjective complaints of radiating pain down both 
lower extremities, a remand for a medical examination is 
warranted in order to determine whether or not the "pinched 
nerve" symptoms may be a manifestation of the sciatica noted 
in service, or is otherwise causally related to, or a 
component of his service-connected degenerative joint disease 
of the lumbar spine, such that it should either be rated as 
part of the lumbar spine disorder or service-connected as a 
separate disabling entity.

In view of the foregoing discussion, the case is REMANDED for 
the following actions:

1.  The veteran must be scheduled for a 
VA medical examination by the appropriate 
specialist to determine the nature and 
etiology of his claimed bilateral lower 
extremity disability due to "pinched 
nerve."  All tests deemed appropriate by 
the examiner must be performed.  All 
pertinent symptomatology and findings 
must be reported in detail.  The 
veteran's claims folder must be reviewed 
in conjunction with the examination.  
Following a review of the service and 
post-service medical records, the 
examiner must state whether the veteran 
has a chronic neurological disorder 
affecting the sciatic nerves of his lower 
extremities.  If so, the examiner should 
present an opinion as to whether the 
disability is related to the veteran's 
period of active duty service, or whether 
the disability is a symptom of his 
service-connected degenerative joint 
disease of the lumbar spine.  If the 
examiner determines that there is a 
chronic neurological disorder affecting 
the sciatic nerves of his lower 
extremities that is separate and apart 
from the degenerative joint disease of 
the lumbar spine, he must also state 
whether the neurological disorder 
affecting the sciatic nerves of his lower 
extremities is due to, or aggravated by 
the veteran's service-connected 
degenerative joint disease of the lumbar 
spine.  A complete rationale for all 
opinions must be provided.  If the 
examiner is unable to present any opinion 
without resorting to speculation, it must 
be so noted.  The report prepared must be 
typed. 

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.


3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for a 
disability of the lower extremities due 
to a "pinched nerve" must be 
readjudicated.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


